DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are currently pending in U.S. Patent Application No. 16/677,896 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.


Examiner Note
Certain claim language in the instant application that may read in an unconventional manner, has been interpreted under plain meaning and as indicated below where applicable.  Examples include the language of claim 2, ‘configured to control to emphasize...’ wherein the language in question is read similar to that second processing limitation of claim 1, ‘the processor being configured to: perform control to...’.  Language/instances similarly interpreted include for example line 4 of claim 4 featuring that language ‘configured to control to display’, line 2 of claim 6, ‘configured to control to switch display...’, etc.  Any and all instances of language ‘control to ___’ otherwise not explicitly identified above is/are similarly interpreted (perform control to ___).  Accordingly, these and similar limitations are not understood to be indefinite/unclear.  In the event that Applicant desires to amend instances of this language to read in a more conventional manner, such amendment(s) would likely constitute matters of form and not constitute a significant change in scope necessitating any change in grounds of prior art as may be applied herein.  As such, any need/desire to amend/clarify corresponding language is left to Applicant’s discretion.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 12 and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites the limitation in part, “perform control to add a categorized material component image, serving as the detected component, as the reference image for the same category as the category of the detected component”, which is unclear for the following reasons.  While claim 12 is understood to be a linking claim between the embodiments of claims 1 and 13 (Figures 5 and 12 respectively with no clear connection between 108 and 128, however no changes to drawings appear necessary), and while claim 13 as presented is clear/definite, the limitations of claim 12 as they further modify those of claim 1 present possible interpretations understood to be unintended and/or otherwise inaccurate.  More specifically, that a material component image within the category of the detected component, prior to re-categorization, is selected/duplicated in the reference image list (claim 12 places no constraints on when specifically in an overall process flow the limitations of claim 12 occur with respect to those of claim 1, and while ‘a categorized’ may include both original/initial classification and re-classification, a scope including original/initial classification may not be desired).  Such a duplication would result in a less accurate reference list, as it would be populated with potentially misclassified images.  Examiner suggests minor amendment to preclude these possibly unintended interpretations, each involving amendment to the underlined portions above, such that the ‘categorized material component image’ reads instead as a ‘re-categorized material component image’ or alternatively, amending that ‘the’ underlined above to read as ‘a’, providing a category scope not limited to that originally/initially determined one in view of antecedent basis as established in the limitations of claim 1.
	Claim 16, line 1 recites the limitation in part, “each of the categories”.  There is insufficient antecedent basis for this limitation in the claim(s).  More specifically, basis for only one category is established in claim 13, ‘a category of the detected component’.  This is distinguished from the case of claim 4, as that language ‘each of the categories’ therein directly references that ‘category of the detected component’ and ‘movement destination category’ of claim 1 (proper/required antecedent basis established therein).  Examiner notes that for both the cases of claim 4 and claim 16, that language ‘by predetermined category’ does not necessarily 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 2, 7, 9 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (US 2018/0017480).

As to claim 1, Fukuda teaches/suggests an information processing device (Figures 1 and 2) comprising:
a memory; and a processor coupled to the memory (one or more controller(s) in conjunction with memory, [0092] “Controller 14 includes an arithmetic processing circuit such as a CPU. Storage 15 includes memories such as a ROM, a RAM, and a hard disk. Storage 15 retains various kinds of information necessary for control by controller 14. Storage 15 is also used as a work region when controller 14 performs control. Controller 14 controls the components in testing apparatus 10 according to a computer program stored in storage 15”, [0097] “Management apparatus 30 stores the received information in association with identification information of the urine sample”, [0099], [0127] “Controller 416 includes an arithmetic processing circuit such as a CPU and executes control conforming to a control program. Controller 416 includes a memory for storing an image capturing order and the like explained below.”, etc.); the processor being configured to:
extract a material component image (particle/cell images, Abs “image capturing apparatus that captures images of particles in the urine sample to acquire particle images ... the image capturing processing of the particles in the urine sample for which the image capturing order has been generated by the management apparatus, and transmits the acquired particle images to the management apparatus”, [0075] “Note that in this disclosure, the particle images are also referred to as cell images”) identified as a material component ([0091] “for each of the particles (red blood cells, white blood cells, epithelial cells, casts, bacteria, etc.) included in the measurement specimen”), from a plurality of images obtained by imaging a sample fluid containing a plurality of types of material component and flowing through a flow cell (flow cell 101, Fig. 2, [0084] “Flow cell 101 feeds the measurement specimen in one direction in a state in which the measurement specimen is surrounded by sheath liquid”), and categorize the extracted material component image (classification of [0075], [0092], [0093] “controller 14 classifies the particles in the measurement specimen based on scattergrams having predetermined characteristic parameters as two axes.”, [0093-0096], [0153]), which serves as a detected component (particle/image and corresponding classification result, see [0091] and [0096] for class/type examples, prior to reclassification based on user/operator input/correction), by predetermined category ([0015] “It may be preferable that the controller causes the particle images to be displayed on the screen with the particle images divided into classes defined by a predetermined indicator”, see those classes/categories of Figures 12-13, Figures 17-23 illustrating image lists separated based on classification/type and corresponding indicators/labels (e.g. class 1-8, BACT, RBC, WBC, EC, CAST, etc.) (also clickable in view of [0156])); and
[0020] “It may be preferable that the management apparatus further comprises an input unit, wherein when one of the classes displayed on the screen is selected through the input unit, the controller causes the display unit to display, on one screen, particle images included in the one class, a classification operation region for inputting kinds of particles presented in the particle images via the input unit”, [0023] “It may be preferable that the controller causes the display unit to display a classification result input via the input unit in the classification operation region”, [0159-0160]), serving as the detected component into a different category ([0023] ‘a classification result input via the input unit’ displayed in the classification operation region, [0159-0160]), such that, in a case in which selection of a movement destination category is received in a state in which a first image list of material component images included in a category of the detected component is being displayed by a display section ([0159] “The user performs classification of the cell images by dragging the displayed cell images to the storage boxes of the particles corresponding to the displayed cell images. The user drags the cell images, which are not the classification target particles, to a storage box unrelated to the classification target. When the editing work ends, the user presses button 303 via input unit 31. Consequently, the classification of the cell images is decided. Information after the classification is stored in the database. According to the information after the classification, for example, a browsing screen illustrated in FIG. 13 is displayed”, [0160] “The user can perform reclassification of the cell images by pressing button 307 via input unit 31 as appropriate. Buttons 303, 305, and 306 are the same as the buttons illustrated in FIG. 12.”), in a subsequent state in which the first image list and a second image list of material component images included in the movement destination category are being displayed at the same time by the display section (Figures 12 and 13, region 302 comprising at least two image lists sorted by classification category, Figures 17-23 also, and simultaneously displayed prior to and after user input re-classification), a material component image selected from the first image list is moved to the second image list ([0015], [0023], [0159-0160]).  Examiner notes, in addition to that explicit disclosure of [0023] and [0159-0160], Fukuda at the minimum teaches/suggests by consequence of a user input re-classification, regardless of the manner in which it may occur (user dragging particle/cell image/thumb to new/desired list/area or otherwise), subsequently/by consequence thereof, moving/displaying a re-classified particle/cell image under the appropriate/designated class area and label.  In addition, Figures 12-13 and 17-23 of Fukuda clearly illustrate at least two ‘image lists’ in view of broadest reasonable interpretation sorted/distinctly displayed based on class.

As to claim 2, Fukuda teaches/suggests the device of claim 1.
Fukuda further teaches/suggests the device wherein the processor is further configured to control to emphasize display of the material component image that has been moved from the first image list to the second image list ([0239] “In classification target display region 361, markings corresponding to states of classification are added to the respective cell images. For example, a frame of an orange color is added to a cell image classified into a particle. A frame of a blue color is added to an unknown cell image that cannot be classified into any particles. A frame is not added to an unclassified cell image. A frame of a yellow color is added to a cell image selected as a classification target.” suggested in view of [0200-0201] “The number of cell images displayable in region 351 is determined for each of the classes. For example, in region 351 of class 4, only four cell images are displayable... Fifth or more cell images cannot be displayed. A function for switching, when the user clicks label 352 of each of the classes via input unit 31, display content of cell image display region 350 to display content for displaying all of the cell images included in the class may be given”, [0240], [0254], etc. in view of potential breadth associated with ‘emphasize display’).  

As to claim 7, Fukuda teaches/suggests the device of claim 1.
Fukuda further teaches/suggests the device wherein the processor is further configured to control to color code items when displaying the items corresponding to the respective categories ([0239] “In classification target display region 361, markings corresponding to states of classification are added to the respective cell images. For example, a frame of an orange color is added to a cell image classified into a particle. A frame of a blue color is added to an unknown cell image that cannot be classified into any particles. A frame is not added to an unclassified cell image. A frame of a yellow color is added to a cell image selected as a classification target.”).

As to claim 9, Fukuda teaches/suggests the device of claim 1.
Fukuda further teaches/suggests the device wherein the processor is further configured to control to display an overview of measurement results for each of the categories, and to apply a mark indicating check completion to a category among categories displayed in the overview for which the first image list has been displayed and checking of material component images performed (Figures 12-13, 16-23 and 26-29, buttons 303-306, Overview button in view of [0265] “a frame of a predetermined color is added to the cell image in classification target display region 361 as a marking corresponding to a state of the classification. The user can popup-display an enlarged cell image by double-clicking the cell image in classification target display region 361 via input unit 31”, in addition to [0195] “Concerning the urine sample selected in the list table of list display region 310, when a command of classification error is received from testing apparatus 10, a mark for indicating the classification error, for example, a sign "*" is added to a field of a result value of a particle having the classification error among the particles displayed in sediment result region 323. Consequently, the user can learn that the classification error occurs in the particle without referring to comment item 318 of list display region 310”, [0207]).

As to claim 22, Fukuda teaches/suggests a measurement system (Figures 1-2) comprising:
a flow cell configured to allow a sheath fluid and a sample fluid containing a plurality of types of material components to flow through (flow cell 101, Fig. 2, [0084] “Flow cell 101 feeds the measurement specimen in one direction in a state in which the measurement specimen is surrounded by sheath liquid”);
an imaging section configured to image the sample fluid flowing through the flow cell (Figures 1 and 2, [0098] Image capturing apparatus 20 in conjunction with detector 12, [0083] “Detector 12 measures the measurement specimen”, [0079] apparatus 10 comprises detector 12); and
the information processing device of claim 1 configured to control on a plurality of images obtained by imaging with the imaging section (see rejection to claim 1 above).

As to claim 23, this claim is the non-transitory CRM comprising instructions corresponding to those functional limitations of device claim 1, and is rejected accordingly.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



1.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2018/0017480).

As to claim 3, Fukuda teaches/suggests the device of claim 1.
Fukuda fails to explicitly disclose the device wherein the control to emphasize display is control to display the material component image at a top position of the second image list.
Fukuda does however disclose the manner in which one or more of the displayed image lists may be of a length precluding the display of all those images belonging to the class/label and user control for modification of the list displayed accordingly ([0201]). In addition or alternative to highlighting/framing as emphasis disclosed above for the case of claim 2, emphasis that includes placing/displaying the moved particle image at a top position of the second image list would have been obvious to person of ordinary skill in the art as doing so would ensure the user/operator can visually confirm a correct reclassification, without losing sight/track of the moved image and/or having to scroll past/beyond those particle images already belonging to/in the second image list.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Fukuda such that the control to emphasize display is control to display the material component image at a top position of the second image list as taught/suggested above, the motivation being as similarly discussed above that such a top position ensures the particle image does not leave the operators/sight and/or get placed behind/after a maximum number of particle images immediately displayable in the second image list.

As to claim 4, Fukuda teaches/suggests the device of claim 1.
Fukuda further teaches/suggests the device wherein each of the categories is designated as at least one of a main category item or a sub-category item that is a subdivision of the main category item ([0199] “Each of divisions of the classes includes region 351, label 352, and operation button 353. In region 351, cell images of the class are displayed. In label 352, a character string for identifying the class is displayed. Operation button 353 is operated when the cell images of the class are classified into particles of specific kinds”);
Fukuda fails to explicitly disclose the processor is further configured to control to display the material component image in an image list of material component images included in the main category item in a case in which the main category item has been selected when selecting the movement destination category, and to display the material component image in an image list of material component images included in the sub-category item in a case in which the sub-category item has been selected when selecting the movement destination category.
The teachings of Fukuda as identified for the case of claim 1 above however, in the user guided reclassification of the particle/cell image from that category/class of the detected component/particle/cell to that movement destination category/class (inter-class reclassification) and corresponding updating of associated image lists subsequently and simultaneously displayed, similarly apply to a user guided inter-class sub-category reclassification and corresponding image list displaying operation(s).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Fukuda to further comprise a intra-class sub-category re-classification and updating display of associated image lists as is disclosed for the inter-class reclassification disclosure identified above for the case of claim 1, the motivation as similarly taught/suggested therein that such a class correction and corresponding display ensures the user/operator can visually confirm the completion and accuracy of a re-classification as would be accomplished for an inter-class reclassification, readily extended to a sub-class (intra) re-classification with a reasonable expectation of success.

As to claim 5, Fukuda teaches/suggests the device of claim 4.
Fukuda further suggests the device wherein the sub-category item is selectable after the main category item has been selected (Figures 12-13, 16-23 and 26-29 user selection of class labels/indicators in view of [0199], notes claim language does not limit the selection to occurring only after the main category has been selected).


2.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2018/0017480) in view of Zeineh et al. (US 2006/0159325).

As to claim 3, Fukuda teaches/suggests the device of claim 1.
Fukuda fails to explicitly disclose the device configured to perform control to display material component images in the first image list arranged according to the degree of matching in either a best-match sequence or a worst-match sequence.  Fukuda generally fails to disclose any classification/categorization confidence/likelihood/probability/degree of match used in the sorting of display elements, however Fukuda does teach/suggest comput[ing] a degree of matching for a categorization result of the material component image (particle classification is based on one or more scattergram plots, [0093-0097], see also discrimination error disclosure of [0189]).  It also stands to reason that presenting the image list in a worst-match sequence serves to ensure the particle images mostly likely requiring user re-classification are noticed/addressed by the user upon viewing each of the displayed image lists in region 302.
Zeineh in a similar field of endeavor evidences the obvious nature of displaying component images according to a degree in both a best-worst and value range based sequence ([0105] “the user may also view values for individual defects for each slide and sort the order of displayed slides based upon any one of the individual defects as well as the total defect value. For example, the user may select the focus as the defect of interest and sort slides in order of the highest focus defects to the lowest. The user may also apply filters such that slides containing a range of defect values are specially pointed out to the user”).  Zeineh suggests the manner in which a display order so configurable by the user, generally increases user operability and may aid in diagnosis as the user is able to able to readily observe corresponding slides/images based on various metrics of importance to the user.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Fukuda to perform control to display material component images as claimed for the case of claim 8 and taught/suggested by Zeineh, the motivation as similarly taught/suggested therein and identified above, that such a configurable display order increases operability by providing particle images in a most readily observed position/location in accordance with one or more metrics of interest.


3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2018/0017480) in view of Kaufman et al. (US 2017/0140208).

As to claim 10, Fukuda teaches/suggests the device of claim 1.
Fukuda fails to explicitly disclose the processor configured to control to set an enlargement ratio of the material component images when being displayed in the first image list.  Fukuda does however disclose that display element enlargement control of [0265] by double clicking the image.
Kaufman teaches/suggests control to set an enlargement ratio of the material component images when being displayed in a first image list (Figure 3A, magnification selection UI elements above image list (right side, 1x-40x) [0029] “The magnification of the displayed images can be responsive to user selection. For example, the user may select from "lx," "4x," "20x," and "40x" at 111.”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Fukuda to perform control to set an enlargement ratio of the material component images when being displayed in a first image list as taught/suggested by Kaufman, the motivation as similarly taught/suggested therein that such a configurable enlargement ratio increases user operability/convenience with a reasonable expectation of success.


4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2018/0017480) in view of Kamath et al. (US 2013/0287283).

As to claim 11, Fukuda teaches/suggests the device of claim 1.
Fukuda fails to explicitly disclose the processor configured to control to set at least one of a brightness or a contrast ratio of the material component images when being displayed in the first image list.
Kamath evidences the obvious nature of control to set at least one of a brightness or a contrast ratio of one or more material component image when being displayed ([0098] “The selection panel 802 may enable setting and changing the contrast and brightness of an image displayed in the display panel 502. The ability to change the contrast and brightness allows a user to enhance certain features in the image to facilitate interpretation. The ability to change the contrast and brightness also enables adequate display of the image on a selected display device. For example, if the gray scale dynamic range of an image (i.e., the range between minimum and maximum pixel values in the image) is larger than the range that can be handled by a selected display device, the gray scale range of the image may be down-scaled in an appropriate manner to allow the device to display the image correctly”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Fukuda to perform the control of claim 11 as taught/suggested by Kamath, the motivation as similarly taught/suggested therein that such a control increases user operability/convenience with a reasonable expectation of success.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.  Zahniser et al. (US 2013/0002847) and Yamada (US 2010/0104169) also feature an explicit re-classification/categorization with reference to Figure 18A and [0193] respectively.  Sumida 


Allowable Subject Matter
	Claims 6, 12 and 13-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.  More specifically for the case of claim 12, Fukuda relies upon a scattergram based classification/categorization (and more specifically based on particle size), and fails to explicitly disclose reference/template images.  The teachings of Fukuda regarding a user guided re-classification and corresponding image list display for the cases of claims 1 and 4 for example, do not necessarily evidence any obvious nature of adding/duplicating a particle/material component image to a set/list of reference images, particularly in view of the manner in which Fukuda does not rely on any such reference images.  While it may be argued that Fukuda displays ‘reference images’ in the broadest sense, for the claimed invention the category/classification of that reference image list matches that of the duplicated/added image, and so Fukuda disclosure as a whole does not permit an interpretation wherein adding/moving a particle/cell image to a re-classified image list serves as any equivalent to the limitations of claims 12/13.  Examiner’s search also suggests the limitations of claim(s) 6/17 to be distinguished over references of record. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669